SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1178
CA 14-00494
PRESENT: SMITH, J.P., PERADOTTO, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


ELISABETH L. PIPER AND SHARON RITER,
PLAINTIFFS-RESPONDENTS,

                      V                                             ORDER

LEWIS G. GIGLIA, D.P.M., JOHN E. TURANO, D.P.M.,
AND EASTSIDE PODIATRY, DEFENDANTS-APPELLANTS.


SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (KEVIN E. HULSLANDER
OF COUNSEL), FOR DEFENDANTS-APPELLANTS.

FARACI LANGE, LLP, ROCHESTER (BRIAN M. ZORN OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Evelyn
Frazee, J.), entered September 9, 2013. The order denied the motion
of defendants to compel disclosure.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 8, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 14, 2014                      Frances E. Cafarell
                                                   Clerk of the Court